DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26, 28-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9-11, 14 of U.S. Patent No. 10,952,778 (hereinafter ‘778). Although the claims at issue are not identical, they are not patentably distinct from each other because in Claim 22 ‘778 discloses:
a rod reducer having a longitudinal axis (claim 1 preamble) comprising: 
a shaft (claim 1 “shaft”); 
a housing (claim 1 “housing”) defining a first bore configured to slidably receive the shaft therethrough (claim 1, lines 50-55); 
a sleeve assembly (“sleeve assembly” claim 1) defining a second bore configured to receive the shaft therethrough (claim 1 lines 47-50), wherein when the shaft extends through the first bore and the second bore (claim 1 lines 47-50), the sleeve assembly is transitionable between a threadably engaged state (“engaged state” claim 1, claim 5) in which the sleeve assembly is threadably engaged with the housing (claim 1 ) and a disengaged state (“disengaged state” claim 1) in which the sleeve assembly is freely movable along the longitudinal axis of the rod reducer relative to the housing (claim 1 ); 
arm members (“arm members” claim 1); and 
an anvil (“anvil” claim 1) operatively coupled with the shaft (claim 1 lines 57-60), the anvil movable to transition the arm members between an approximated position (“approximated position” claim 1) and a spaced apart position (“spaced apart” claim 1).
‘778 discloses the limitations of Claim 23 (see claim 1 lines 63-67), Claim 24 (see claim 9), Claim 25 (see claim 10), Claim 26 (see claim 11), Claim 28 (see claim 1 “groove” and “locking tab” ), Claim 29 (see claim 1), and Claim 30 (see claim 14).

Claims 22, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of U.S. Patent No. 10,952,778 (hereinafter ‘778). Although the claims at issue are not identical, they are not patentably distinct from each other because in Claim 22 ‘778 discloses:
a rod reducer having a longitudinal axis (claim 15 preamble) comprising: 
a shaft (claim 15 “shaft”); 
a housing (claim 15 “housing”) defining a first bore configured to slidably receive the shaft therethrough (claim 15, lines 45-55); 
a sleeve assembly (“sleeve assembly” claim 15) defining a second bore configured to receive the shaft therethrough (claim 15 lines 45-50), wherein when the shaft extends through the first bore and the second bore (claim 15), the sleeve assembly is transitionable between a threadably engaged state (“engaged state” claim 15) in which the sleeve assembly is threadably engaged with the housing (claim 15) and a disengaged state (“disengaged state” claim 15) in which the sleeve assembly is freely movable along the longitudinal axis of the rod reducer relative to the housing (claim 15); 
arm members (“arm members” claim 15); and 
an anvil (“anvil” claim 15) operatively coupled with the shaft (last paragraph of claim 15), the anvil movable to transition the arm members between an approximated position (“approximated position” claim 15) and a spaced apart position (“spaced apart” claim 15). ‘778 also discloses the limitation of Claim 27 (see claim 1 “pivotably coupled”).

Claims 31-34, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9-10 of U.S. Patent No. 10,952,778 (‘778) in view of Barrus US 2015/0100097. 
Regarding Claim 31, ‘778 discloses a system comprising: 
a rod reducer having a longitudinal axis (claim 1 preamble) including: 
a shaft (“shaft” claim 1); 
a housing (“housing” claim 1) defining a first bore configured to slidably receive the shaft therethrough (claim 1 lines 50-55); 
a sleeve assembly (“sleeve assembly” claim 1) defining a second bore configured to threadably receive the shaft therethrough, when the shaft extends through the first bore and the second bore (claim 1 lines 47-55, claim 5), the sleeve assembly is transitionable between an engaged state (“engaged state” claim 1) in which the sleeve assembly is engaged with the housing (claim 1), and a disengaged state (“disengaged state” claim 1) in which the sleeve assembly is longitudinally spaced apart from the housing (claim 1 last paragraph “disengaged state” where the sleeve is moveable relative to the housing and not engaged with the housing and thus would be longitudinally spaced apart); 
arm members (“arm members” claim 1); and 
an anvil (“anvil” claim 1 ) operatively coupled with the shaft, the anvil movable to transition the arm members between an approximated position (“approximated position” claim 1)  and a spaced apart position (“spaced apart position” claim 1).
‘778 discloses the limitations of Claim 32 (see claim 1 lines 63-67), Claim 33 (see claim 9), Claim 34 (see claim 10), and Claim 36 (“locking tab” and “groove” see claim 1).
‘778 does not disclose a fastener coupled to the rod reducer for driving into bone.
Barrus discloses a similar system (Fig 9a-9b) with a rod reducer (#10, Fig 1-3), a fastener (#100) coupled to the rod reducer (Fig 9a-9b) for driving into bone (paragraph 8, 52), the bone fastener having a housing (#110) that receives the reduced rod (#200) to secure the rod (#200) to the spine (paragraph 8, 52).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘778 to include a fastener in view of Barrus above because the bone fastener is secured to the spine and has a housing to receive the reduced spine to secure the rod into the spine. 

Claims 31, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of U.S. Patent No. 10,952,778 (‘778) in view of Barrus US 2015/0100097. 
Regarding Claim 31, ‘778 discloses a system comprising: 
a rod reducer having a longitudinal axis (claim 15 preamble) including: 
a shaft (“shaft” claim 15); 
a housing (“housing” claim 15) defining a first bore configured to slidably receive the shaft therethrough (claim 1 lines 45-55); 
a sleeve assembly (“sleeve assembly” claim 15) defining a second bore configured to threadably receive the shaft therethrough, when the shaft extends through the first bore and the second bore (claim 15 lines 45-55), the sleeve assembly is transitionable between an engaged state (“engaged state” claim 15) in which the sleeve assembly is engaged with the housing (claim 15), and a disengaged state (“disengaged state” claim 15) in which the sleeve assembly is longitudinally spaced apart from the housing (claim 15 section “2)” “disengaged state” where the sleeve is moveable relative to the housing and not engaged with the housing and thus would be longitudinally spaced apart); 
arm members (“arm members” claim 15); and 
an anvil (“anvil” claim 15) operatively coupled with the shaft, the anvil movable to transition the arm members between an approximated position (“approximated position” claim 15)  and a spaced apart position (“spaced apart position” claim 15).
‘778 discloses the limitations of Claim 35 (see claim 1 “pivotably coupled”.
‘778 does not disclose a fastener coupled to the rod reducer for driving into bone.
Barrus discloses a similar system (Fig 9a-9b) with a rod reducer (#10, Fig 1-3), a fastener (#100) coupled to the rod reducer (Fig 9a-9b) for driving into bone (paragraph 8, 52), the bone fastener having a housing (#110) that receives the reduced rod (#200) to secure the rod (#200) to the spine (paragraph 8, 52).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘778 to include a fastener in view of Barrus above because the bone fastener is secured to the spine and has a housing to receive the reduced spine to secure the rod into the spine. 

Claims 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 10,952,778 (hereinafter ‘778). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 37 ‘778 discloses:
a rod reducer (claim 1 preamble) comprising: 
a shaft (“shaft” claim 1);
 a sleeve assembly (“sleeve assembly” claim 1) defining a first bore dimensioned to receive the shaft therethrough (claim 1 lines 47-50), the sleeve assembly including a locking tab (“locking tab” claim 1); 
a housing (“housing” claim 1) defining a second bore dimensioned to receive the shaft therethrough (claim 1 lines 50-55), the housing including a groove (“groove” claim 1) configured to selectively receive the locking tab of the sleeve assembly (claim 1);
 arm members (“arm members” claim 1); and 
an anvil (“anvil” claim 1) operatively coupled with the shaft to move the arm members from a spaced apart position (“spaced apart position” claim 1) to an approximated position (“approximated position”); 
wherein rod reducer is transitionable between an engaged state in which the locking tab of the sleeve assembly engages the groove of the housing and longitudinal displacement of the sleeve assembly relative to the housing is inhibited (“engaged state” claim 1 last paragraph), and a disengaged state in which the locking tab of the sleeve assembly is offset from the groove such that the sleeve assembly is longitudinally movable relative to the housing (“disengaged state” claim 1 last paragraph).
‘778 discloses the limitations of Claim 38 (see claim 1 lines 55-67), Claim 39 (see claim 1, 9), and Claim 40 (see claim 9).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23, 25-27, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrus US 2015/0100097.
Regarding Claim 22, Barrus discloses a rod reducer (Fig 1-3) having a longitudinal axis (“L” Fig 2) comprising: 
a shaft (#50); 
a housing (#20) defining a first bore (Fig 4a, bore includes top opening #26) configured to slidably receive the shaft therethrough (Fig 1-3); 
a sleeve assembly (#60) defining a second bore (#66, Fig 5) configured to receive the shaft therethrough (Fig 1-3), wherein when the shaft extends through the first bore and the second bore (Fig 1-3), the sleeve assembly is transitionable between a threadably engaged state (“first position” paragraph 58) in which the sleeve assembly is threadably engaged with the housing (paragraph 58) and a disengaged state (“second position” paragraph 58) in which the sleeve assembly is freely movable along the longitudinal axis of the rod reducer relative to the housing (paragraph 58); 
arm members (#30); and 
an anvil (#40) operatively coupled with the shaft (Fig 1-3), the anvil movable to transition the arm members between an approximated position (Fig 2) and a spaced apart position (Fig 1).

Regarding Claim 23, Barrus discloses the sleeve assembly is rotatable about the shaft during transition between the engaged and disengaged states (paragraph 58, one can rotate the entire device while also pressing #60 to transition between the engaged and disengaged states).

Regarding Claim 25, Barrus discloses the shaft (#50) is rotatably supported (paragraph 59) with the anvil (#40) such that rotation of the shaft causes axial displacement of the anvil along the arm members (paragraph 59).

Regarding Claim 26, Barrus discloses the second bore (#66) is configured to slidably receive the shaft therethrough (Fig 1-3, the shaft #50 would slide into the bore to couple it to the sleeve #60).

Regarding Claim 27, Barrus discloses the arm members are pivotably coupled to the housing (via pivot pins #44, Fig 1-3, paragraph 54).

Regarding Claim 30, Barrus discloses the anvil (#40) defines opposing cavities (#42, Fig 7, paragraph 52) dimensioned to receive the respective arm members therethrough (Fig 8, paragraph 52).

Conclusion
The examiner notes similar rod reducers, cited by applicant, Moore 2015/0100098 and Mladenov US 2016/0206354.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773